COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00478-CV


Tony Smith                                 §    From County Court at Law No. 1

                                           §    of Tarrant County (2012-000749-1)
v.
                                           §    January 30, 2014

Ron Philley and Lynda Philley              §    Opinion by Justice McCoy

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed as to all of the defendants in the trial court and the case is

remanded to the trial court for further proceedings consistent with this opinion.

      It is further ordered that appellees Ron Philley and Lynda Philley shall pay

all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bob McCoy____________
                                         Justice Bob McCoy